Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office
action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 03/17/20 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 03/17/20 is acceptable for examination purposes.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.  	Claims 1-20 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of Co-pending application no. 16/820,887.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Co-pending application no. 16/820,887 recite the elements of claims 1-20 of the Instant Application 16/820,893.
 	Both claim features of the instant application no. 16/820,893 and Co-pending application no. 16/820,887 can be compared as follows:

        Instant Application no. 16/820,893
Co-Pending Application no. 16/820,887
1. A computer implemented method for determining and conforming the position of plumbing systems within a building, comprising:
 analyzing, by at least one processor, a model, wherein the model is comprised of a plurality of members;
implementing, by at least one processor, a plumbing system, wherein the plumbing system is based on a model design;
 identifying, by at least one processor, where the plumbing system interfaces with the plurality of members, wherein the interfaces have specific data sets;
 isolating, by one or more processor, the group of members which interface with the plumbing system;
comparing, by at least one processor, the interface specific data sets, and determining if the data set is within a predetermined range of values; and
generating, by at least one processor, a list of interfaces which the specific data set is outside the predetermined range of the specific data set, wherein the list of interfaces provides a plurality of manipulations to the plumbing system.
1. A computer implemented method for determining and conforming the position of electrical systems within a building, comprising:
analyzing, by at least one processor, a model, wherein the model is comprised of a plurality of members;
manipulating, by at least one processor, the model by incorporating an electrical system, wherein the electrical system is integrated into the model;
identifying, by at least one processor, where the electrical system interfaces with the plurality of members; modifying, by at least one processors, the members that interface with the electrical system, wherein the modification is related to visual data associated with the members;
isolating, by one or more processor, the group of members which interface with the electrical system;
comparing, by at least one processor, a set of actual values associated with the interfaces between the electrical system and the group of members and a set of required values related to the interfaces;
generating, by at least one processor, a visual indicator of the interfaces which the actual value it outside the predetermined range of the actual values, wherein the visual indicator is interactive with a user.


2. The computer implemented method of claim 1, wherein the type of interface between the group of members and the plumbing system is categorized.
2. The computer implemented method of claim 1, wherein the type of interface between the group of members and the electrical system is categorized.
3. The computer implemented method of claim 1, further comprising, modifying, by at least one processors, at least one of the group of members.
3. The computer implemented method of claim 1, further comprising, modifying, by at least one processors , at least one of the group of members.


4. The computer implemented method of claim 3, wherein the modification is the generation of an aperture within the member.
4. The computer implemented method of claim 3, wherein the modification is the generation of an aperture within the member.
6. The computer implemented method of claim 1, further comprising, modifying, by at least one processors, a sheathing material, wherein the sheathing material interfaces with the plumbing system.
6. The computer implemented method of claim 1, further comprising, modifying, by at least one processors, a sheathing material, wherein the sheathing material interfaces with the electrical system.
7. The computer implemented method of claim 1, further comprising, identifying, by at least one processors, a component type of the plumbing system and a member type for the member in the interface.
7. The computer implemented method of claim 1, further comprising, identifying, by at least one processors, a component type of the electrical system and a member type for the member in the interface.
8. The computer implemented method of claim 7, further comprising, modifying, by one or more processor, the member based on the component type of the plumbing system and the member type.
8. The computer implemented method of claim 7, further comprising, modifying, by one or more processor, the member based on the component type of the electrical system and the member type.



Claim Rejections 35 U.S.C. §103
7. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
 	claimed invention is not identically disclosed as set forth in section 102, if the
 	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.

9. 	Claims 1-4, 7-12, and 15-20 are rejected under 35 U.S.C. 103 as being Unpatentable over Schnackel (US 2011/0153524 A1) in view of Larabee et al. (US Patent No. 7,340,416 B1).

 	Regarding claim 1, Schnackel teaches a computer implemented method for determining and conforming the position of plumbing systems within a building, comprising, (See Schnackel paragraph [0005], the design of building services systems…data associated with the positioning or location of various component devices within a building): 
 	analyzing, by at least one processor, a model, wherein the model is comprised of a plurality of members, (See Schnackel paragraph [0033], the design program is executed. In this step a plurality of arrangements of interconnections between component devices may be determined…Thus, interconnections may include, for example, pipes, ducts, electrical wiring, flow paths, etc.); 
 	implementing, by at least one processor, a plumbing system, wherein the plumbing system is based on a model design, (See Schnackel paragraph [0189], generate engineering design solutions for a building's services systems (e.g., plumbing, heating, ventilation, air-conditioning, electrical power, lighting and fire protection);
 	identifying, by at least one processor, where the plumbing system interfaces with the plurality of members, wherein the interfaces have specific data sets, (See Schnackel paragraph [0016], all building occupant interface devices (plumbing fixtures, outlets, lights, air diffusers, etc.). Preferably users specify the physical configuration of those devices and their required services from the building systems prior to submission for processing); 
 	isolating, by one or more processor, the group of members which interface with the plumbing system, (establish all of the input parameters of the systems, including placement of all building occupant interface devices (plumbing fixtures, outlets, lights, air diffusers, etc.);
 	comparing, by at least one processor, the interface specific data sets, and determining if the data set is within a predetermined range of values, (See Schnackel paragraph [0030], compared to the component device with which the operating parameters are associated. Thus, if a user enters an operating parameter value outside the range achievable or recommended (for example) for a particular component device, the system may return an error message);
 	wherein the list of interfaces provides a plurality of manipulations to the plumbing system, (See Schnackel paragraph [0016], [0189], establish all of the input parameters of the systems, including placement of all building occupant interface devices (plumbing fixtures, outlets, lights, air diffusers, etc.))
 	Schnackel does not explicitly disclose generating, by at least one processor, a list of interfaces which the specific data set is outside the predetermined range of the specific data set.
 	However, Larabee teaches generating, by at least one processor, a list of interfaces, (See Larabee Col. 7 lines 21-24, Engineering information device…and/or a user interface 1525 adapted to notify an engineering entity and/or engineering module of a request from the user), which the specific data set is outside the predetermined range of the specific data set, (See Larabee Col. 9 lines 23-32, (See Larabee Col. 9 lines 23-32, comparing the information to at least one predetermined standard, a list of pre-established valid entries, and/or a list of pre-established valid…can be compared to at least one predetermined standard).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify generating, by at least one processor, a list of interfaces which the specific data set is outside the predetermined range of the specific data set of Larabee to in order to automate the process of entering orders, designing the standard product, ordering parts, and scheduling assembly of standard product, (See Larabee Abstract).

 	Claims 9 and 17 recite the same limitations as claim 1 above. Therefore, claims 9 and 17 are rejected based on the same reasoning.

 	Regarding claim 2 Schnackel taught the computer implemented method according to claim 1, as described above. Schnackel further teaches wherein the type of interface between the group of members and the plumbing system is categorized, (See Schnackel paragraph [0159], The process begins by categorizing devices that were created using the Electrical Power layout program, See Schnackel paragraph [0160], Each panel group is then further categorized into groups based on each device's circuit type and mounting and the proximity of the device's block insertion point to walls, furniture, and equipment on background layers).  

 	Claims 10 and 18 recite the same limitations as claim 2 above. Therefore, claims 10 and 18 are rejected based on the same reasoning.

 	Regarding claim 3 Schnackel taught the computer implemented method according to claim 1, as described above 
 	Schnackel does not explicitly disclose further comprising, modifying, by at least one processors, at least one of the group of members.
 	However, Larabee teaches further comprising, modifying, by at least one processors , at least one of the group of members, (See Larabee Col. 13 lines 5-8, User interface 4000 can comprise a plurality of page tabs 4100 such as tabs functionally related to specification, attributes, design goals, and/or modifications relating to a product. Page tabs 4100 comprised in user interface 4000 can be adapted to provide a user with a plurality of related user interfaces and/or user interface elements for entering and/or viewing information regarding a product), 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising, modifying, by at least one processors, at least one of the group of members of Larabee to in order to automate the process of entering orders, designing the standard product, ordering parts, and scheduling assembly of standard product, (See Larabee Abstract).

 	Claims 11 and 19 recite the same limitations as claim 3 above. Therefore, claims 11 and 19 are rejected based on the same reasoning.

 	Regarding claim 4 Schnackel taught the computer implemented method according to claim 3, as described above. Schnackel further teaches wherein the modification is the generation of an aperture within the member, (See Schnackel paragraph [0101], the user can update any associated Window/Door Attribute Block by updating the appropriate Window/Door Elevation poly-liner(s) respectively).

 	Claims 12 and 20 recite the same limitations as claim 4 above. Therefore, claims 12 and 20 are rejected based on the same reasoning.

 	Regarding claim 7 Schnackel taught the computer implemented method according to claim 1, as described above. Schnackel further teaches further comprising, identifying, by at least one processors , a component type of the plumbing system, (See Schnacke paragraph [0046], Pressure plumbing systems include any piping system moving liquids under pressure. Common examples include domestic water, heating water, chilled water), and a member type for the member in the interface, (See Schnackel paragraph [0015], the system runs on a combination of secure workstation computer systems for user interface and powerful multi-processor execution servers that perform the multiple, predictive and iterative evaluations of the possible design scenarios).

 	Claim 15 recites the same limitations as claim 7 above. Therefore, claim 15 is rejected based on the same reasoning.

 	Regarding claim 8 Schnackel taught the computer implemented method according to claim 7, as described above. Schnackel further teaches further comprising, modifying, by one or more processor, the member based on the component type of the plumbing system and the member type, (See Schnackel paragraph [0016], all building occupant interface devices (plumbing fixtures, outlets, lights, air diffusers, etc., See Schnackel  paragraph [0034], building might have a standard layout for component devices and their interconnections. The method described herein might start with this standard configuration and modify it based on additional parameters)).

 	Claim 16 recites the same limitations as claim 8 above. Therefore, claim 16 is rejected based on the same reasoning.

10. 	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being Unpatentable over Schnackel (US 2011/0153524 A1) in view of Larabee et al. (US Patent No. 7,340,416 B1).and further in view of Ben Jacov et al. (US 2015/0204461 A1).

 	Regarding claim 5 Schnackel taught the computer implemented method according to claim 3, as described above. 
 	Schnackel together with Larabee does not explicitly disclose wherein the modification is the incorporation of a bracket secured to the member and the plumbing system component.
 	However, Ben Jacov teaches wherein the modification is the incorporation of a bracket secured to the member and the plumbing system component., (See Ben Jacov paragraph [0011], a plumbing pipe assembly comprising at least one outlet pipe and a support bracket attached to the pipe. The support bracket comprises a pipe mount which is securely attached to the outlet pipe or pipes).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to wherein the modification is the incorporation of a bracket secured to the member and the plumbing system component, of Keenihan in order to allow for bonding between layers of shingles so as to resist wind and weather from penetrating the layers., (See Reghetti paragraph [0007]).

 	Claim 13 recites the same limitations as claim 5 above. Therefore, claim 13 is rejected based on the same reasoning.

11. 	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being Unpatentable over Schnackel (US 2011/0153524 A1) in view of Larabee et al. (US Patent No. 7,340,416 B1).and further in view of Keenihan et al. (US 2014/0000676 A1).

 	Regarding claim 6 Schnackel taught the computer implemented method according to claim 1, as described above. 
 	Schnackel together with Larabee does not explicitly disclose further comprising, modifying, by at least one processors, a sheathing material, wherein the sheathing material interfaces with the plumbing system.
 	However, Keenihan teaches further comprising, modifying, by at least one processors, a sheathing material, wherein the sheathing material interfaces with the plumbing system, (See Keenihan paragraph [0056], The area. 800 is preferably positively identified on the PV sheathing element 10 such that an installer may easily ascertain the proper area in which to drive the nail, screw, or other fasteners).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to further comprising, modifying, by at least one processors, a sheathing material, wherein the sheathing material interfaces with the plumbing system, of Keenihan in order to allow for bonding between layers of shingles so as to resist wind and weather from penetrating the layers., (See Reghetti paragraph [0007]).

 	Claim 14 recites the same limitations as claim 6 above. Therefore, claim 14 is rejected based on the same reasoning.

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	BULLOCK (US 2018/0328611 A1), Systems and methods for optimizing the energy usage of a HVAC system are provided. In one embodiment, the disclosed system mathematically models the physical components of the HVAC system and then uses actual system data to project a summary report of system efficiency. The mathematical models include a simplified graphical representation of each subsystem which incorporates a set of physical parameters and sensor inputs directly from the mechanical components of the larger HVAC system.
 	Maly et al. (US 2004/0073410 A1) The present invention relates generally to computerized systems and methods for analyzing and designing a structural frame of a building and, particularly, to a whole-house design software that comprehensively and collaboratively performs complete analysis of the structure, systems, members, and building materials to develop an optimized solution for constructing the building frame.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163